EXHIBIT 10.1


TAX DIFFERENTIAL ON SUPPLEMENTAL WAGES AGREEMENT
 
This TAX DIFFERENTIAL ON SUPPLEMENTAL WAGES AGREEMENT (this “Agreement”),
entered into as of November 1, 2019 (the “Effective Date”), is made by and
between Columbia Sportswear Company, an Oregon corporation (together with its
direct and indirect subsidiaries, successors and permitted assigns under this
Agreement, the “Company”), and Franco Fogliato (“Executive”)(Executive together
with the Company, the “Parties”, and each individually, a “Party”).
WHEREAS, the Company employs Executive as its Executive Vice President, Americas
General Manager;
WHEREAS, the location of Executive’s employment at Avenue des Morgines 12,
Geneva Business Center, Petit-Lancy, 1213 Switzerland (the “Original
Jurisdiction”) was ended effective July 31, 2017 and transferred to 14375 NW
Science Park Dr, Portland, OR, 97229, United States (the “Relocation
Jurisdiction”) effective September 4, 2017 (the “Relocation Date”);
WHEREAS, on the Relocation Date Executive had certain awards from the Company
outstanding, including the stock options, restricted stock unit awards,
short-term and long-term cash awards listed on Exhibit A, attached hereto and
incorporated by reference herein (the “Trailing Benefits”), which were earned in
part while employed with the Company in the Original Jurisdiction and are
subject to various vesting restrictions or have not yet been exercised;
WHEREAS, income tax liabilities and other applicable tax liabilities, as may be
determined in the sole and absolute discretion of the Committee, are incurred by
Executive as a result of the Trailing Benefits vesting or being exercised or
settled (“Trailing Benefit Tax Liabilities”);
WHEREAS, the amount of such Trailing Benefit Tax Liabilities is dependent on the
time spent in each jurisdiction in which Executive was located during the
vesting period or prior to the time of exercise; and
WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
(the “Board”) of the Company has determined that it is in the best interests of
the Company and its shareholders to provide Executive with tax differential
payment(s) on foreign earned supplemental wages to ensure that Executive’s
burden for the Trailing Benefit Tax Liabilities will remain at a similar level
as if Executive were employed solely in the Original Jurisdiction subject to the
terms of this Agreement.
NOW, THEREFORE, in consideration of the promises and mutual covenants herein and
for other good and valuable consideration, the receipt and sufficiency of which
is mutually acknowledged, the Parties agree as follows:
    
1.
Term. This Agreement shall terminate on the earlier of (i) the date that no
Trailing Benefit Tax Liabilities remain outstanding and all Trailing Benefits
are vested, exercised or expired or (ii) the date Executive’s employment with
the Company is terminated for any reason. The Company reserves the right to
terminate this Agreement at any time if Executive does not comply with the
immigration and/or work permit documentation requirements for working in
Portland, Oregon, United States or if at any time, in the sole opinion of the
Committee, the Executive exhibits gross misconduct. Upon termination of this
Agreement, Executive will be personally liable for any and all tax liabilities
and any tax return preparation.

2.
Tax Preparation Services. For the taxable years in which Trailing Benefit Tax
Liabilities are incurred, the Company will, at its cost, contract with KPMG US
LLP or a diffirent tax advisor as chosen by






--------------------------------------------------------------------------------




the Company (the “Tax Firm”) to complete the following on the Executive’s behalf
(the “Tax Preparation Services”):
a.
prepare Swiss tax returns in order to properly report income earned while
working in Original Jurisdiction and determine Swiss taxes that are owed under
all applicable Swiss tax laws. This service may include tax consultation with a
European office of the Tax Firm, at the Company’s cost; and

b.
prepare U.S. Federal and Oregon State income tax returns in order to properly
report income earned while working in Relocation Jurisdiction.

To facilitate the Tax Preparation Services and the Tax Differential
Calculations, Executive agrees to provide the Tax Firm such information that the
Tax Firm reasonably requires in order to perform the Tax Preparation Services
and the Tax Differential Calculations in a timely fashion.
3.
Tax Differential Payment.

a.
Calculation. For the taxable years in which Trailing Benefit Tax Liabilities are
incurred, the Tax Firm will also be engaged by the Company to calculate (x) the
amount paid by Executive in respect of the Trailing Benefit Tax Liabilities
incurred in the Relocation Jurisdiction for such taxable year minus (y) the
amount Executive would have paid in respect of the Trailing Benefit Tax
Liabilities for such taxable year had his location of employment been the
Original Jurisdiction (the “Tax Differential Calculation”) each year following
the completion of Executive’s U.S. Federal income tax returns for the prior
taxable year.

b.
Amount.

i.
If the Tax Differential Calculation for the applicable taxable year is greater
than or equal to ONE HUNDRED THOUSAND DOLLARS ($100,000), at the first regularly
scheduled Committee meeting following the receipt by the Company of the Tax
Differential Calculation from the Tax Firm (provided, however, that such
calculation must be received no later than 15 calendar days prior to the
Committee meeting in order to be considered at such meeting or it shall fall
into the business of the next regularly scheduled Committee meeting thereafter),
the Committee shall, in its absolute and sole discretion, determine whether a
payment in respect of the Trailing Tax Benefit Liabilities for the prior taxable
year (the “Tax Differential Payment ”) in excess of $100,000 shall be made to
Executive, and, if so, the amount of such Tax Differential Payment, provided
that such Tax Differential Payment payable pursuant this Section 3.b.i. shall in
no event be less than ONE HUNDRED THOUSAND DOLLARS ($100,000). In making such
determination the Committee shall consider the Tax Differential Calculation. For
the avoidance of doubt, in no event shall the Tax Differential Calculation in
excess of ONE HUNDRED THOUSAND DOLLARS $100,0000 be binding on the Committee.
For avoidance of doubt, Executive shall have no legally binding right to receive
any amount in excess of ONE HUNDRED THOUSAND DOLLARS ($100,000) pursuant to this
Section 3.b.i.

ii.
If the Tax Differential Calculation for the applicable taxable year is less than
ONE HUNDRED THOUSAND DOLLARS ($100,000), the Tax Differential Payment for such
applicable taxable year shall equal the Tax Differential Calculation.

c.
Timing of Payment. Each Tax Differential Payment shall be paid by the Company in
one installment as soon as practically possible following the later of the (i)
approval of such Tax Differential Payment by the Committee, if applicable, or
(ii) receipt by the Company of the





--------------------------------------------------------------------------------




Tax Differential Calculation from the Tax Firm (each, a “Payment Date”), in each
case, so long as Executive remains continuously employed by the Company from the
Effective Date through each Payment Date. Notwithstanding anything in this
Agreement to the contrary, all Tax Differential Payments shall be made no later
than December 31 of the calendar year following the calendar year in which
Executive’s U.S. Federal income tax return is required to be filed (including
any extensions) for the Trailing Benefits subject to such Tax Differential
Payment.
d.
Tax Treatment. Solely for tax purposes, the Tax Differential Payment will be
treated as wages subject to applicable tax withholding. The Executive is
responsible for any tax withholding on the Tax Differential Payment and will not
seek reimbursement from the Company for any such withholding. In no event will
the Company bear the cost of any taxes, interest, penalties, audit
response/defense, or related services Executive may incur that are not
specifically set forth in Section 2 or Section 3.b., including any taxes or
other amounts arising by virtue of any Tax Differential Payment or any
subsequent changes in the amount of any taxes payable by Executive as a result
of a determination by a taxing authority, the filing of an amended tax return or
otherwise.

e.
Restrictions. The Tax Differential Payment may not be pledged, alienated,
attached or otherwise encumbered, and any purported pledge, alienation,
attachment or encumbrance of the Tax Differential Payment shall be void and
unenforceable against the Company.

4.
Responsibility for Taxes.

a.
Regardless of any action the Company takes with respect to any or all income
tax, social security, payroll tax, payment on account or other tax-related items
related to the Tax Differential Payment and legally applicable to Executive
(“Tax-Related Items”), Executive acknowledges that the ultimate liability for
all Tax-Related Items is and remains Executive’s responsibility and may exceed
the amount actually withheld by the Company. Executive further acknowledges that
the Company (x) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Tax Differential
Payment (or any portion thereof) or Executive’s receipt thereof; and (y) does
not commit to and is under no obligation to structure the terms or any aspect of
this Agreement or the Tax Differential Payment to reduce or eliminate
Executive’s liability for Tax-Related Items or achieve any particular tax
result.

b.
Executive authorizes the Company or its agent to satisfy the obligations with
regard to all Tax-Related Items by withholding cash amounts from any Tax
Differential Payment (or any portion thereof). The Company may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts, maximum withholding rates or other applicable withholding
rates.

5.
At-Will Employment. Executive’s employment is at-will and may be terminated by
either Executive or Company at any time and for any reason. Neither this
Agreement, nor the payment of any Tax Differential Payment should be construed
as a guarantee of employment for any specific period of time.

6.
Miscellaneous.

a.
Interpretations. Any question of administration or interpretation arising under
this Agreement shall be determined by the Committee, and such determination
shall be final, conclusive and binding upon all Parties.

b.
Successors and Assigns; No Third-Party Beneficiaries. This Agreement shall inure
to the





--------------------------------------------------------------------------------




benefit of and be binding upon the Company and Executive and their respective
heirs, successors, legal representatives and permitted assigns. Nothing in this
Agreement, express or implied, is intended to confer on any person other than
the Company and Executive, and their respective heirs, successors, legal
representatives and permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.
c.
Headings. Headings are given to the sections and subsections of this Agreement
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
this Agreement or any provision hereof.

d.
Governing Law; Arbitration. This Agreement will be interpreted under the laws of
the state of Oregon, exclusive of choice of law rules. Venue and jurisdiction
will be in the state or federal courts in Washington County, Oregon, and nowhere
else. In the event either Party institutes litigation hereunder, the prevailing
Party shall be entitled to reasonable attorneys’ fees to be set by the trial
court and, upon any appeal, the appellate court. The Parties hereby irrevocably
waive, to the fullest extent permitted by applicable law, any objection which
they may now or hereafter have to the laying of venue of any such action brought
in such court or any defense of inconvenient forum for the maintenance of such
action. Each of the Parties hereto agrees that a judgment in any such action may
be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

e.
Waiver. In accepting the Tax Differential Payment , Executive acknowledges,
understands and agrees that: (i) the Tax Differential Payment is voluntary and
occasional and does not create any contractual or other right to receive future
payment, awards, or benefits in lieu of payments or awards, even if similar
payments or awards have been provided repeatedly in the past; and (ii) no claim
or entitlement to compensation or damages shall arise from forfeiture of the Tax
Differential Payment resulting from Executive’s termination of continuous
employment by the Company (for any reason whatsoever and whether or not later
found to be invalid or in breach of any employment law in the country where
Executive resides and/or is employed), and in consideration of the Tax
Differential Payment to which Executive is otherwise not entitled, Executive
irrevocably agrees never to institute any claim against the Company, waives his
ability, if any, to bring any such claim, and releases the Company from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by accepting the Tax Differential Payment (or
any portion thereof), Executive shall be deemed irrevocably to have agreed not
to pursue such claim and agrees to execute any and all documents necessary to
request dismissal or withdrawal of such claims.

f.
No Advice. The Company is not providing any tax, legal or financial advice, nor
is the Company making any recommendations regarding this Agreement, the payment
of the Tax Differential Payment or Executive’s receipt thereof. Executive is
hereby advised to consult with his own personal tax, legal and financial
advisors regarding this Agreement and any Tax Differential Payment.

g.
Notices. Executive should send all written notices regarding this Agreement to
the Company at the following address:

Columbia Sportswear Company
Attention: General Counsel
4375 NW Science Park Drive
Portland, OR
97229




--------------------------------------------------------------------------------




h.
Amendments. The Company may amend this Agreement at any time; provided that no
such amendment, alteration, suspension, discontinuation or termination shall be
made without Executive’s consent, if such action would materially diminish any
of Executive’s rights under this Agreement. The Company reserves the right to
impose other requirements on the Tax Differential Payment and any payments
receipt in respect thereof to the extent the Company determines it is necessary
or advisable under applicable law

i.
Entire Agreement. This Agreement and any schedules, exhibits and other documents
referred to herein and therein constitute the entire agreement and understanding
among the Parties in respect of the subject matter hereof and thereof and
supersede all prior and contemporaneous arrangements, agreements and
understandings, both oral and written, whether in term sheets, presentations or
otherwise, among the Parties, or between any of them, with respect to the
subject matter hereof and thereof.

j.
Severability. If any provision of this Agreement is invalid, illegal, or
incapable of being enforced by any law, all other provisions of this Agreement
shall remain in full force and effect so long as the economic and legal
substance of the transactions contemplated hereby are not affected in any manner
materially adverse to any Party. If any provision of this Agreement is held to
be invalid, illegal, or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to affect the original intent of
the Parties as closely as possible in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

k.
Counterparts. For the convenience of the Parties and to facilitate execution,
this Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
document.

l.
Waiver. Executive acknowledges that a waiver by the Company of any provision of
this Agreement or of a breach by Executive shall not operate or be construed as
a waiver of any other provision of this Agreement or of any subsequent breach by
Executive.

m.
Section 409A. Payments under this Agreement are intended to be exempt from or
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and this Agreement will be interpreted
consistently with such intent. Notwithstanding the foregoing, the Company makes
no representations that this Agreement will be exempt from or comply with
Section 409A of the Code and makes no undertaking to preclude Section 409A of
the Code from applying to this Agreement. To the extent that the provision of
in-kind benefits under this Agreement is subject to Section 409A of the Code,
(i) the amount of such in-kind benefits to be provided during any one calendar
year shall not affect the amount of in-kind benefits to be provided in any other
calendar year; and (ii) Executive’s right to receive such in-kind benefits shall
not be subject to liquidation or exchange for another benefit.



[Signature Page Follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and Executive have executed this Agreement as of
the date set forth in the first paragraph.




COLUMBIA SPORTSWEAR COMPANY


By: /s/ Peter Bragdon            
Name: Peter Bragdon
Title: Executive Vice President, Chief Administrative Officer, General Counsel
and Secretary
EXECUTIVE


By: /s/ Franco Fogliato            
Name: Franco Fogliato
 
 




--------------------------------------------------------------------------------




Exhibit A
Trailing Benefits
exhibita101.jpg [exhibita101.jpg]


